DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/03/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving, by a session management network element, a first message from a terminal, 
wherein the first message is used to request to establish a session, wherein the first message comprises a data network (DN) identifier, 
wherein the DN identifier is used to identify a data network, to which the terminal requests to establish the session; 
obtaining, by the session management network element, correspondences between the DN identifier and a plurality of user plane network elements supported by the DN identifier; 
determining, by the session management network element based on the obtained correspondences between the DN identifier and the plurality of user plane network elements supported by the DN identifier, a first user plane network element for the terminal according to the DN identifier; 

a first IP address supported by the first user plane network element; 
sending, by the session management network element, the first IP address to the terminal; and 
notifying, by the session management network element, the first user plane network element to establish the session.” 
Zhou (WO 2018/006878 A1) teaches a method and a device for implementing a continuous session, in which the method comprises: transmitting indication information to a terminal, the indication information being used to inform the terminal that a current first protocol data unit (PDU) session will be released, and the terminal establishing a second PDU session in the same data network; and receiving a request message for establishing the second PDU session initiated by the terminal after the terminal receives the indication information, in which the request message carries a session identifier of the first PDU session, and the session identifier of the first PDU session is used to uniquely identify the first PDU session. The technical solution resolves the prior art issue in which, when a terminal is redirected to a new TUPF, it is not possible to determine the PDU session which the newly-established PDU session was switched from, enabling the network side to confirm which PDU session the newly-established PDU session was redirected from.

That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a session management network element 2) a data network identifier 3) correspondences between the DN identifier and a plurality of user plane network function elements 4) determining user plane network elements according to the DN identifier 5) allocating IP addresses 6) sending data to the terminal 7) notifying the session management network element. 
In addition, as evidenced by the prosecution history (see at least 08/11/2021 Advisory Action, 05/03/2021 Final Rejection, and 09/02/2021 Applicant Arguments/Remarks), the Applicant’s Arguments and the newly presented amended claims are persuasive and overcomes the USC 102 & 103 Rejections of the specifically ordered, enumerated features of the current Independent Claim(s). 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-19 is/are allowed. 

Conclusion
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.